Exhibit 10.1

AIR PRODUCTS AND CHEMICALS, INC.

LONG-TERM INCENTIVE PLAN

Amended and Restated as of

January 24, 2013

TABLE OF CONTENTS

 

         Page  

1.

  Purposes of the Plan      1   

2.

  Administration of the Plan      1   

3.

  Eligibility for Participation      2   

4.

  Shares of Stock Subject to the Plan      3   

5.

  Awards      3   

6.

  Stock Options      4   

7.

  Stock Appreciation Rights      7   

8.

  Restricted Shares      8   

9.

  Deferred Stock Units      9   

10.

  Other Stock Awards      11   

11.

  Change in Control      11   

12.

  Dilution and Other Adjustments      12   

13.

  Miscellaneous Provisions      13   

14.

  Definitions.      15   

15.

  Amendments and Termination; Requisite Shareholder Approval      19   

16.

  Effective Date, Amendment and Restatement, and Term of the Plan      20   



--------------------------------------------------------------------------------

1. Purposes of the Plan

The purposes of this Plan are: (i) to provide long-term incentives to those
executives or other key employees who are either in a position to contribute to
the long-term success and growth of Air Products and Chemicals, Inc. (the
“Company”) and Participating Subsidiaries, or who have high potential for
assuming greater levels of responsibility or who have demonstrated their
critical importance to the operation of their organizational unit; (ii) to
assist the Company and Participating Subsidiaries in attracting and retaining
nonemployee directors (“Eligible Directors”), executives and other key employees
with experience and ability; and (iii) to associate more closely the interests
of such directors, executives and other key employees with those of the
Company’s shareholders.

 

2. Administration of the Plan

(a)    Employee Awards.    With regard to Plan Awards granted to employees
(“Employee Awards”), the Plan shall be administered by the Management
Development and Compensation Committee of the Company’s Board of Directors (the
“Board”) or such other committee thereof consisting of such members (not less
than three) of the Board as are appointed from time to time by the Board (the
“Committee”), each of the members of which, at the time of any action under the
Plan, shall be (i) a “non-employee director” as then defined under Rule 16b-3
under the Act (or meeting comparable requirements of any successor rule relating
to exemption from Section 16(b) of the Act), (ii) an “outside director” as then
defined under Code Section 162(m) and (iii) an “independent director” as then
defined under the rules of the New York Stock Exchange (or meeting comparable
requirements of any stock exchange on which the Company’s Common Stock may then
be listed).

(b)    Director Awards.    With regard to Plan Awards granted to Eligible
Directors (“Director Awards”), the Plan shall be administered by the Board.

(c)    Powers of the Committee and Board.    As used herein, the term
“Administrator” shall mean the Committee with respect to Employee Awards and the
Board with respect to Director Awards. The Administrator shall have all
necessary powers to administer and interpret the Plan, including authority to
adopt such rules, regulations, agreements, and instruments for the
administration of the Plan as the Administrator deems necessary or advisable.
The Administrator’s interpretations of the Plan and all action taken and
determinations made by the Administrator pursuant to the powers vested in it
hereunder shall be conclusive and binding on all parties concerned, including
the Company, its shareholders and any director or employee of the Company or any
Subsidiary.

(i)    Powers of the Committee include exclusive authority (within the
limitations described and except as otherwise provided in the Plan) to select
the employees or determine classes of employees to be granted Awards under the
Plan; to determine the aggregate amount, type, terms, and conditions applicable
to the Awards to be made to eligible employees and shares of Common Stock issued
pursuant thereto; and to determine the time when Awards will be granted. The
Committee may take into consideration recommendations from the appropriate
officers of the Company and of



--------------------------------------------------------------------------------

each Participating Subsidiary with respect to making the foregoing
determinations as to Plan awards, administration, and interpretation.
Notwithstanding any other provision of the Plan to the contrary, the Committee
may delegate to appropriate Company officers its authority to take all final
action with respect to granting and administering Plan Awards granted to
Participants who are at the time of such action not members of the Board or
“officers” within the meaning of Rule 16a-1(f) of the Act, including without
limitation selecting executives and key employees to whom such Awards will be
granted; determining the amount of any such Awards to be made; and taking all
action on behalf of the Company with respect to administering, vesting of, and
paying such Awards; provided, however, that (i) all such Awards shall be granted
within the limitations and subject to the terms and conditions required by the
Plan and established by the Committee and subject to the Committee’s
interpretations of the Plan; (ii) the aggregate of such Awards granted under the
Plan for or with respect to a given Fiscal Year shall not, when added to the
Awards approved by the Committee for granting to individuals who are “officers”
within the meaning of Rule 16a-1(f) of the Act for or with respect to the same
Fiscal Year, exceed the total amount of Awards approved by the Committee for or
with respect to such Fiscal Year; (iii) only the Committee may grant Awards of
restricted or unrestricted shares; and (iv) any action with respect to such
Awards taken because of or in connection with a Change in Control of the Company
or as contemplated by Section 12 shall be taken by the Committee. With respect
to matters delegated in accordance with the foregoing, the term “Committee” as
used herein shall mean the delegate.

(ii)    The Board has exclusive authority to determine the amount, type, timing,
terms, and conditions of Awards to be provided to Eligible Directors under the
Plan by resolution, including by adoption of programs specifying timing,
amounts, terms, and conditions of Plan Awards to be made annually or otherwise
regularly without further action by it. The Corporate Governance and Nominating
Committee shall recommend to the Board the amount, type, timing, terms, and
conditions of grants to Eligible Directors. Notwithstanding any provision of the
Plan to the contrary, the Board may delegate to appropriate Company officers or
to a Committee of the Board authority to take all final action with respect to
granting and administering Plan awards to Eligible Directors, including
administering and taking all action on behalf of the Company with respect to
vesting and payment of Awards. With respect to matters so delegated, the term
“Board,” as used herein, shall mean the delegate.

 

3. Eligibility for Participation

Participation in the Plan shall be limited to (i) Eligible Directors and
(ii) executives or other key employees (including officers and directors who are
also employees) of the Company and its Participating Subsidiaries selected on
the basis of such criteria as the Committee may determine. As used herein, the
term “employee” shall mean any person employed full time or part time by the
Company or a Participating Subsidiary on a salaried basis, and the term
“employment” shall mean full-time or part-time salaried employment by the
Company or a Subsidiary.



--------------------------------------------------------------------------------

4. Shares of Stock Subject to the Plan

(a)    The shares that may be subject to Awards granted under the Plan on or
after January 24, 2013 shall not exceed in the aggregate 4,000,000 shares of
Common Stock, plus the sum of (i) the number of shares authorized for Awards
under the Plan prior to January 24, 2013 but not, as of such date, delivered
pursuant to an Award or subject to an outstanding Award, and (ii) the number of
shares subject to Awards granted under the Plan prior to January 24, 2013 and
then outstanding which are not delivered because the Award expires, is
forfeited, or terminates unexercised or because payment under the Award is made
in cash. No more than 20% of the cumulative shares of Common Stock subject to
Awards granted on or after October 1, 2001 may be used for restricted shares,
deferred stock units or other Awards providing for the acquisition of the shares
for a consideration less than the Fair Market Value of the shares as of the date
of grant.

(b)    For purposes of applying the limit in subsection (a):

(i)    Any share subject to a Plan Award which is not delivered because the
Award expires, is forfeited, or terminates unexercised, or because payment under
the Award is made in cash, shall not be considered as having been issued or
delivered for purposes of the limitations under the preceding sentences and may
again be subject to an award subsequently granted under the Plan;

(ii)    Any stock appreciation right Award delivered in Common Stock shall be
counted as use of a number of shares equal to the number of stock appreciation
rights exercised, rather than the number of shares delivered;

(iii)    Shares tendered by Participants as full or partial payment to the
Company of the purchase price of shares subject to a stock option upon exercise
of the option shall not become available for Awards under the Plan;

(iv)    Shares withheld by or otherwise remitted to the Company to satisfy a
Participant’s tax withholding obligations with respect to Awards under the Plan
shall not become available for Awards under the Plan;

(v)    Shares subject to a Stock Option, which would have been issued upon the
exercise of the Stock Option, but are instead withheld to cover the exercise
price of the Stock Option in a Net Exercise as described in Section 6(c)(ii),
shall not become available for Awards under the Plan; and

(vi)    Shares repurchased by the Company with the proceeds of Stock Option
exercises shall not become available for Awards under the Plan.

 

5. Awards

(a)    Awards granted to employee Participants or Eligible Directors under the
Plan may be of the following types: (i) Stock Options, (ii) Restricted Shares,
(iii) Deferred Stock Units,



--------------------------------------------------------------------------------

and/or (iv) Other Stock Awards. Employee Participants may also be granted Stock
Appreciation Rights. Awards may be granted singly, in combination, or in tandem
as determined by the Administrator in its sole discretion.

(b)    Each Award under the Plan shall be evidenced by an award agreement (as
such may be amended from time to time) that sets forth the terms, conditions,
restrictions, or limitations applicable to the Award (“Award Agreement”),
including, but not limited to, the provisions governing vesting, exercisability,
payment, forfeiture, and termination of employment in the case of employee
Participants, all or some of which may be incorporated by reference into one or
more other documents delivered or otherwise made available to a Participant in
connection with an Award. More than one type of Award may be covered by the same
Agreement. The Administrator need not require the execution of such document by
the Participant, in which case acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions,
or limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines and practices of the Company in effect from time to
time. Except where otherwise required by law, Award Agreements may be delivered
electronically.

 

6. Stock Options

Stock Options granted to eligible employees under the Plan may be either
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Committee at the time of grant and specified in the Award Agreement. All Stock
Options granted to Eligible Directors under the Plan shall be Nonstatutory Stock
Options.

(a)    Exercise Price.    The purchase price per share of Common Stock covered
by each Stock Option shall be determined by the Administrator but shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant of such Stock Option.

(b)    Shares Covered.    The Administrator will determine, absolutely or by
formula, the number of shares of Common Stock subject to each Stock Option. In
no event shall the number of shares subject to Stock Options (and any related
Stock Appreciation Rights) granted to any Participant in any Fiscal Year exceed
1,000,000, subject to adjustment as provided in Section 12.

(c)    Terms Generally Applicable to all Stock Options.    Except as otherwise
determined by the Administrator and reflected in the applicable Award Agreement
or an amendment thereto, Stock Options shall be granted on the following
additional terms and conditions (and such other terms and conditions that the
Administrator may establish which are consistent with the Plan and applicable
law):

(i)    Term and Exercise Dates.    The Administrator shall fix the term during
which each Stock Option may be exercised, but no Stock Option shall be
exercisable after the tenth anniversary of its date of grant, and no employee
Stock Option shall be exercisable prior to one year from its date of grant,
except as otherwise provided in Section 11. Employee Stock Options shall become
exercisable in installments: one-third of the shares subject to such Stock
Option may be purchased commencing on the first, second,



--------------------------------------------------------------------------------

and third one year anniversaries of the date of grant. Eligible Director Stock
Options shall be exercisable commencing six months from the date of grant.

(ii)    Exercise.    A Participant wishing to exercise his or her Stock Option
in whole or in part shall give written notice of such exercise to the Company,
accompanied by full payment of the purchase price. The date of receipt of such
notice (including by facsimile transmission) and payment shall be the “Exercise
Date” for such Stock Option or portion thereof; provided, however, that if the
Participant engages in a simultaneous Stock Option exercise and sale of shares
of Common Stock, the Exercise Date shall be the date of sale of the shares
purchased by exercising such Stock Option. No partial exercise of a Stock Option
may be made for less than 100 shares of Common Stock. To the extent and on such
terms as the Administrator specifies, a Nonstatutory Stock Option may also be
exercised by a Net Exercise. In a Net Exercise of an Option, the Company will
not require a payment of the exercise price of the Option from the Participant
but will reduce the number of shares of Common Stock issued upon the exercise of
the Option by the smallest number of whole shares that has an aggregate Fair
Market Value equal to or in excess of the aggregate exercise price for the
shares covered by the Option exercised; and under this method the excess of the
Fair Market Value of the shares shall be paid to the Participant, or may be used
to satisfy tax withholding obligations.

(iii)    Payment.    The purchase price of shares to be purchased upon exercise
of any Option shall be paid in full at the time of exercise of the Stock Option:
(A) by cash payment; (B) by tendering (either actually or by attestation), on
such terms and conditions as the Administrator may specify, shares of Common
Stock owned by the Participant having a Fair Market Value on the Exercise Date
equal to the purchase price of such shares; (C) by a combination of cash payment
and tendering (as described in the foregoing) of Common Stock having a Fair
Market Value on the Exercise Date equal to the portion of such purchase price
not paid in cash; or (D) subject to any administrative rules from time to time
adopted by the Administrator for administering Stock Option exercises, by
delivery (including by facsimile transmission) of an irrevocable exercise notice
coupled with irrevocable instructions to a designated broker to simultaneously
sell all or a portion of the underlying shares of Common Stock and deliver to
the Company, on the settlement date, the portion of the proceeds representing
the exercise price (and any taxes to be withheld).

(iv)    Termination of Services or Death.

(A)    In the event an employee Participant ceases to be employed due to
Retirement, Disability, or death, his or her Stock Options shall continue to be
or become exercisable following such cessation of employment as if the
Participant had continued to be an active employee and such Stock Options may be
exercised by the Participant or, in the event of death, his or her Designated
Beneficiary on the same terms and conditions as would have applied to such
Participant had such Participant continued to be an active employee; provided
that, except as otherwise determined by the Committee, Stock Options whose date
of grant is less than one year from the date of such cessation of employment
shall be forfeited.



--------------------------------------------------------------------------------

(B)    Except as provided in clause (A) of this Section 6(c)(iv), if an employee
Participant’s employment with the Company or Subsidiary terminates for any
reason other than for cause, any of his or her outstanding Stock Options that
are not exercisable as of the date employment terminates shall be forfeited, and
any of such Participant’s outstanding Stock Options that are exercisable as of
the date employment terminates shall remain exercisable in accordance with their
terms for 90 days after the date of termination. Notwithstanding the foregoing,
if the Participant’s termination was an involuntary termination due to actions
necessitated by business conditions, including, without limitation, job
elimination, workforce reduction, divestiture or plant closing, and the
termination is not a Retirement, any of the Participant’s Stock Options that are
exercisable on the date of termination of employment shall remain exercisable in
accordance with their terms for 180 days after the date of termination.

(C)    In the event an Eligible Director ceases to be a director due to
Retirement, Disability, or death, his or her Stock Options shall continue to be
or become exercisable as if the Eligible Director had continued to be a director
and such stock options may be exercised by the director or, in the event of
death, his or her Designated Beneficiary on the same terms and conditions as
would have applied to such director had such eligible director continued to
serve on the Board. Except as otherwise provided by the Board in the applicable
Award Agreement or amendment thereto, in the event an Eligible Director ceases
to be a director other than due to Retirement, Disability, or death, his or her
Stock Options shall become exercisable in accordance with their terms and be
exercisable until two years following the Director’s last day of service.

(D)    No provision of this Section 6(c)(iv) shall be deemed to permit the
exercise of any Stock Option after the expiration of the normal stated term of
such Stock Option.

(d)    Additional Terms Applicable to Incentive Stock Options

(i)    Exercise Price.    If an Incentive Stock Option is granted to an employee
who, on the date of grant, owns stock possessing more than 10% of the total
combined voting power of all outstanding classes of stock of the Company or any
affiliate, the purchase price per share under such Incentive Stock Option shall
be at least 110% of the Fair Market Value of a share of Common Stock on the date
of grant of such Incentive Stock Option, and such Incentive Stock Option shall
not be exercisable after the expiration of five years from its date of grant.

(ii)    Shares Covered.    The aggregate Fair Market Value, determined on the
date of grant, of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a Participant during any calendar year (under
this Plan and all other plans of the Company and any predecessor, parent,
subsidiary or affiliate) shall not exceed $100,000 (as such figure may be
adjusted under Code Section 422(d)). If the



--------------------------------------------------------------------------------

aggregate Fair Market Value, determined on the date of grant, of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by a Participant during any calendar year (under this Plan and all other plans
of the Company and any predecessor, parent, subsidiary, or affiliate) exceeds
the limitation described in the preceding sentence, that portion of the
Incentive Stock Option that does not exceed the applicable dollar limit shall be
an Incentive Stock Option and the remainder shall be a Nonqualified Stock
Option, and in all other respects the terms of the original Award Agreement
shall remain in full force and effect. If the limitation of this paragraph is
exceeded, the determination of which Stock Options shall be Incentive Stock
Options and which Stock Options shall be Nonqualified Stock Options shall be
made in accordance with the ordering rules prescribed in the Code. For the
avoidance of doubt, if the exercise date of Incentive Stock Options is
accelerated upon a Change in Control as provided for in Section 11 and the
provisions regarding the $100,000 limitation are exceeded, the treatment
described above shall apply.

 

7. Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to employees either alone, or
in conjunction with, and related to previously or concurrently granted Stock
Options and/or other Plan Awards. Except as otherwise determined by the
Committee and reflected in the applicable Award Agreement or an amendment
thereto, all Stock Appreciation Rights shall be granted on the following terms
and conditions (and such other terms and conditions that the Committee may
establish which are consistent with the Plan and applicable law):

(a)    Number of Rights.    The Committee shall determine, absolutely or by
formula, the number of Stock Appreciation Rights which shall be granted. As to
any Stock Appreciation Rights granted in tandem with a Stock Option, such number
shall not be greater than the number of shares which are then subject to the
related Stock Option, and the number of such Stock Appreciation Rights will be
reduced on a one-for-one basis to the extent that shares under the related Stock
Option are purchased. In no event shall the number of Stock Appreciation Rights
granted to any Participant in any Fiscal Year (excluding Stock Appreciation
Rights granted in tandem with a Stock Option, which shall be subject to the
limitation in Section 6(b)), exceed 1,000,000, subject to adjustment as provided
in Section 12.

(b)    Exercise.    Stock Appreciation Rights shall entitle the Participant to
receive upon exercise, without any payment to the Company, an amount of cash
and/or a number of shares determined and payable as provided in Section 7(c).
Except as otherwise determined by the Committee and reflected in the applicable
Award Agreement or amendment thereto, Stock Appreciation Rights shall be
exercisable to the extent and upon the same conditions that Stock Options are
exercisable under Section 6(c). A Participant wishing to exercise Stock
Appreciation Rights shall give written notice of such exercise to the Company.
The date of receipt of such notice shall be the “Exercise Date” for such Stock
Appreciation Rights. Promptly after the Exercise Date, the Company shall pay
and/or deliver to the Participant the cash and/or shares to which he or she is
entitled.



--------------------------------------------------------------------------------

(c)    Amount of Cash and/or Number of Shares.    Except as otherwise provided
in Section 11, the amount of the payment to be made upon exercise of Stock
Appreciation Rights shall be determined by multiplying (i) that portion of the
total number of shares as to which the Participant exercises the Stock
Appreciation Rights award as of the Exercise Date, by (ii) 100% of the amount by
which the Fair Market Value of a share of Common Stock on the Exercise Date
exceeds the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Rights were granted. The Committee may make payment in cash or
partly in cash and partly in Common Stock, all as determined by the Committee in
its sole discretion. To the extent that payment is made in Common Stock, the
number of shares to be paid shall be determined by dividing the amount of such
payment by the Fair Market Value of a share of Common Stock on the Exercise
Date. No fractional shares shall be issued, but instead the Participant shall be
entitled to receive a cash adjustment equal to the same fraction of the Fair
Market Value on the Exercise Date.

(d)    Termination of Employment or Death.    In the event that a recipient of
Stock Appreciation Rights ceases to be employed by the Company or a Subsidiary
by reason of Retirement, Disability or death, his or her Stock Appreciation
Rights shall continue to be or become exercisable following such termination of
employment to the extent and upon the same conditions that a Stock Option is
exercisable under Section 6(c)(iv). In the event a recipient of Stock
Appreciation Rights ceases to be employed by the Company or a Subsidiary for a
reason other than Retirement, Disability or death, his or her Stock Appreciation
Rights shall automatically terminate.

 

8. Restricted Shares

The Administrator may grant Restricted Share awards to Participants on the
following terms and conditions (and/or such other conditions as are consistent
with the Plan and applicable law):

(a)    Restrictions.    Restricted Shares shall be granted subject to such
restrictions on the full enjoyment of the Shares as the Administrator shall
specify in the applicable Award Agreement; which restrictions may be based on
the passage of time, satisfaction of performance criteria, or the occurrence of
one or more events; and shall lapse separately or in combination upon such
conditions and at such time or times, in installments or otherwise, as the
Administrator shall specify in the applicable Award Agreement. Except for
limited circumstances determined by the Administrator and specified in the
applicable Award Agreement, including but not limited to special recruitment or
retention awards, death, Disability, or Retirement, Restricted Shares shall have
a restriction period of not less than three years; provided that, Restricted
Shares shall have a minimum restriction period of one year if lapse of the
restriction is based on performance criteria. In no event shall the number of
Restricted Shares granted to any Participant in any Fiscal Year exceed 100,000,
subject to adjustment as provided in Section 12.

(b)    Dividends; Rights; Voting.    While any restriction applies to any
Participant’s Restricted Shares, (i) unless the Administrator provides otherwise
in the applicable Award Agreement, the Participant shall receive the dividends
paid on the Restricted Shares and shall not be required to return those
dividends to the Company in the event of the forfeiture of the



--------------------------------------------------------------------------------

Restricted Shares, (ii) the Participant shall receive the proceeds of the
Restricted Shares in any stock split, reverse stock split, recapitalization, or
other change in the capital structure of the Company, which proceeds shall
automatically and without need for any other action become Restricted Shares and
be subject to all restrictions then existing as to the Participant’s Restricted
Shares, and (iii) the Participant shall be entitled to vote the Restricted
Shares.

(c)    Transfer of Restricted Shares.    While any restriction applies to the
Restricted Shares, the Participant shall not have the right to sell, transfer,
assign, convey, pledge, hypothecate, grant any security interest in or mortgage
on, or otherwise dispose of or encumber any shares of Restricted Shares or any
interest therein.

(d)    Evidence of Share Ownership.    The Restricted Shares will be book-entry
shares only unless the Administrator decides to issue certificates to evidence
shares of the Restricted Shares. Any stock certificate(s) representing the
Restricted Shares that is so issued to a Participant shall bear an appropriate
legend describing the restrictions to which the shares are subject.

 

9. Deferred Stock Units

The Administrator may grant Deferred Stock Units to Participants on the
following terms and conditions (and/or such other terms and conditions that the
Administrator may establish which are consistent with the Plan and applicable
law):

(a)    Number, Value, and Manner of Payment of Deferred Stock Units.    Each
Deferred Stock Unit shall be equivalent in value to one share of Common Stock
and, subject to satisfaction of any applicable performance conditions, shall
entitle the Participant to receive from the Company at the end of the deferral
period (the “Deferral Period”) applicable to such Unit the value at such time of
each Unit. Except as otherwise determined by the Administrator, Deferred Stock
Units shall be granted without payment of cash or other consideration to the
Company but in consideration of services performed for or for the benefit of the
Company or a Participating Subsidiary by such Participant. Deferred Stock Units
may be conditioned on the satisfaction of performance conditions. Payment of the
value of Deferred Stock Units may be made by the Company in shares of Common
Stock, cash or both as determined by the Administrator. If paid in Common Stock,
the Participant shall receive a number of shares of Common Stock equal to the
number of matured or earned Deferred Stock Units; and if paid in cash, the
Participant shall receive, for each matured Deferred Stock Unit, an amount equal
to the Fair Market Value of a share of Common Stock on the last day of the
applicable Deferral Period (except as otherwise provided in Section 11). Upon
payment in respect of a Deferred Stock Unit, such Unit shall be canceled. In no
event shall the number of Deferred Stock Units granted to any Participant in any
Fiscal Year exceed 100,000, subject to adjustment as provided in Section 12.

(b)    Deferral Period.    Except as otherwise provided in Section 9(c),
payments in respect of Deferred Stock Units shall be made only at the end of the
Deferral Period applicable to such Units, the duration of which Deferral Period
shall be fixed by the Administrator at the time of grant of such Deferred Stock
Units. Except for limited circumstances determined by the Committee, including
but not limited to, special recruitment or retention awards, death, Disability
or Retirement, Deferral Periods for employee Participants shall not be less than
three



--------------------------------------------------------------------------------

years; provided that, Deferral Periods may be less than three years but not less
than one year if payment is conditioned on satisfaction of performance criteria.
Except as determined by the Board, Deferral Periods for director participants
shall end upon cessation of service as a director.

(c)    Termination of Services or Death.    Unless otherwise determined by the
Administrator and reflected in the applicable Award Agreement:

(i)    in the case of Deferred Stock Units granted to employee Participants:

(A)    If during a Deferral Period a Participant’s employment with the Company
or a Subsidiary is terminated for any reason other than Retirement, Disability
or death, such Participant shall forfeit his or her Deferred Stock Units which
would have matured or been earned at the end of such Deferral Period;

(B)    In the event a Participant’s employment with the Company or a Subsidiary
terminates during a Deferral Period due to Retirement, Disability, or death,
such Participant, or his or her Designated Beneficiary in the event of death,
shall receive payment in respect of such Participant’s Deferred Stock Units
which would have matured or been earned at the end of such Deferral Period, at
such time and in such manner as if the Participant were still employed at the
end of the Deferral Period; and

(C)    No payment in respect of Deferred Stock Units will be made in a manner
that would result in the Participant becoming subject to taxes or penalties
under Code Section 409A.

(ii)    Deferred Stock Units granted to Eligible Directors shall not be
forfeited upon termination of service as a director.

(d)    Payment of Deferred Stock Units.    Payment of Deferred Stock Units shall
be made as soon as administratively feasible after such Awards become payable,
but in no event shall payment be after the later of (1) the date that is 2  1/2
months after the close of the Participant’s first taxable year in which the
Deferred Stock Units become payable, or (2) the date that is 2  1/2 months after
the close of the Company’s fiscal year in which the Deferred Stock Units become
payable; provided that payments in respect of Deferred Stock Units that
constitute deferred compensation under Code Section 409A shall be made in
compliance with Code Section 409A.

(e)    Dividends.    No cash dividends or equivalent amounts shall be paid on
outstanding Deferred Stock Units. However, the Administrator may specify that a
Deferred Stock Unit will accrue “Dividend Equivalents,” i.e., an additional
amount equal to the cash dividends, if any, which are paid with respect to an
issued and outstanding share of Common Stock during the period the Deferred
Stock Unit is outstanding. If Dividend Equivalents are to be included in an
employee Deferred Stock Unit Award, the Dividend Equivalents will be paid in
cash or shares of Common Stock at the time payment in respect of the Deferred
Stock Units is made. No Dividend Equivalents will be paid on a Deferred Stock
Unit Award that is forfeited as provided in subsection 9(c) or that is
conditioned on the satisfaction of performance conditions that are not



--------------------------------------------------------------------------------

met. The Administrator may also specify that the Dividend Equivalents will be
deemed to be reinvested in Common Stock. Dividend Equivalents which are deemed
reinvested shall be converted into additional Deferred Stock Units and payment
of the value of the Award shall include the value of such additional Units. No
interest shall be paid on a Dividend Equivalent or any part thereof.

(f)    Director’s Elective Deferral of Fees.    Eligible Directors may, under
such terms as may be determined by the Board, elect to defer compensation
otherwise payable to them and to receive such deferred compensation in the form
of Deferred Stock Units.

 

10. Other Stock Awards

The Administrator shall have the authority in its discretion to grant to
eligible Participants such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock as deemed by the Administrator to be consistent with the
purposes of the Plan, including, without limitation, purchase rights, shares
awarded without restrictions or conditions, or securities or other rights
convertible or exchangeable into shares of Common Stock. The Administrator shall
determine the terms and conditions, if any, of any Other Stock Awards made under
the Plan. In no event shall Other Stock Awards be granted to any Participant in
any Fiscal Year with respect to more than 100,000 shares of Common Stock
(i.e., have a value greater than the value of 100,000 shares of Common Stock),
subject to adjustment as provided in Section 12.

 

11. Change in Control

Following or in connection with the occurrence of a Change in Control, the
following shall or may occur as specified below, notwithstanding any other
provisions of this Plan to the contrary:

(a)    Acceleration and Exercisability of Stock Options and Stock Appreciation
Rights; Amount of Cash and/or Number of Shares for Stock Appreciation
Rights.    All Stock Options and Stock Appreciation Rights shall automatically
(and without any action by the Administrator) become immediately exercisable in
full for the period of their remaining terms; provided, however, that the
acceleration of the exercisability of any Stock Option or Stock Appreciation
Right that has not been outstanding for a period of at least six months from its
respective date of grant shall occur on the first day following the end of such
six-month period.

(b)    Cash Surrender of Stock Options and Stock Appreciation
Rights.    Notwithstanding Section 11(a), all or a portion of outstanding Stock
Options or Stock Appreciation Rights may, at the discretion of the Board or
Committee, be required to be surrendered by the holder thereof for cancellation
in exchange for a cash payment for each such Stock Option or Stock Appreciation
Right. The cash payment received for each share subject to the Stock Option or
Stock Appreciation Right shall be 100% of the amount, if any, by which the
Change in Control Price exceeds the per share strike price of such Stock Option
or Stock Appreciation Right (as applicable). Any such payment shall be made as
soon as practicable but no later than 30 days after the Change in Control.



--------------------------------------------------------------------------------

(c)    Reduction in Accordance with Plan.    The number of shares covered by
Stock Options and Stock Appreciation Rights will be reduced on a one-for-one
basis to the extent related Stock Options or Stock Appreciation Rights are
exercised, or surrendered for cancellation in exchange for a cash payment, as
the case may be, under this Section 11.

(d)    Lapse of Restrictions on Restricted Shares.    Unless the applicable
Award Agreement or an amendment thereto shall otherwise provide, all
restrictions applicable to an outstanding award of Restricted Shares shall lapse
immediately upon the occurrence of a Change in Control regardless of the
scheduled lapse of such restrictions; provided that all or a portion of such
Restricted Shares may, at the discretion of the Board or Committee, be required
to be surrendered by the holder thereof for cancellation in exchange for a cash
payment for each such Restricted Share equal to 100% of the Change in Control
Price. Such payment shall be made as soon as practicable but no later than 30
days after the Change in Control.

(e)    Accelerated Payment of Deferred Stock Units.    Unless the applicable
Award Agreement or amendment thereto shall provide otherwise, all outstanding
Deferred Stock Units, together with any Dividend Equivalents for the period for
which such Deferred Stock Units have been outstanding, shall become fully vested
and shall be paid in full notwithstanding that the Deferral Periods as to such
Deferred Stock Units have not been completed. Such payment shall be in Common
Stock (or, at the discretion of the Board or Committee, in cash equal to the
Change in Control Price multiplied by the number of Deferred Stock Units in
respect of which the payment is being made) and shall be made as soon as
practicable but no later than 30 days after the Change in Control; provided that
all unearned Deferred Stock Unit Awards conditioned on the satisfaction of
performance conditions shall vest in an amount determined by multiplying (A) the
number of shares or units that would have been earned under the Award at a
target level of performance by (B) a fraction, the numerator of which is the
number of full months that shall have elapsed since the beginning of the
applicable performance period and the denominator of which shall be the number
of full months in such performance period. Notwithstanding the above, payments
in respect of Deferred Stock Units that are subject to the requirements under
Code Section 409A will be made in accordance with the applicable Award
Agreement.”

 

12. Dilution and Other Adjustments

Notwithstanding any other provision of the Plan, in the event of any change in
the outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, spin off, combination, or exchange of
shares, a rights offering to purchase Common Stock at a price substantially
below Fair Market Value, or other similar corporate change, an equitable
adjustment shall be made so as to preserve, without increasing or decreasing,
the value of Plan Awards and authorizations, in (i) the maximum number or kind
of shares issuable or awards which may be granted under the Plan, (ii) the
amount payable upon exercise of Stock Appreciation Rights, (iii) the number or
kind of shares or purchase price per share subject to outstanding Stock Options,
(iv) the number or value, or kind of shares which may be issued in payment of
outstanding Stock Appreciation Rights, (v) the value and attributes of Deferred
Stock Units, (vi) the number or kind of shares subject to Restricted Share
Awards, (vii) the maximum number, kind or value of any Plan awards which may be
awarded or paid in



--------------------------------------------------------------------------------

general or to any one employee, (viii) the performance-based events or
objectives applicable to any Plan awards, (ix) any other aspect or aspects of
the Plan or outstanding Awards made thereunder as specified by the
Administrator, or (x) any combination of the foregoing. Such adjustments shall
be made as determined by the Administrator and shall be conclusive and binding
for all purposes of the Plan. Notwithstanding the foregoing sentence or any
other provision of this Plan to the contrary (but subject to the requirements
under Code Section 409A), the Board or Committee may, upon the occurrence of a
corporate change under this Section 12 or a Change in Control (i) make provision
for a cash payment to the holder of an outstanding Award in consideration for
the cancellation of such Award (including, in the case of outstanding Stock
Options or Stock Appreciation Rights, a cash payment to the holder of such Stock
Options or Stock Appreciation Rights in the amount equal to the excess, if any,
of the Change in Control Price with respect to the Common Stock subject to such
Stock Options or Stock Appreciation Rights over the aggregate exercise price of
such Stock Options or Stock Appreciation Rights), (ii) cancel and terminate any
Stock Options or Stock Appreciation Rights having a per share exercise price
equal to, or in excess of, the Fair Market Value of a share of Common Stock
subject to such Stock Options or Stock Appreciation Rights without any payment
or consideration therefor or (iii) make provision for a cash payment to the
holder of an outstanding Award in consideration for cancellation of such Award
equal to the value of such Award (such value to be determined by the Committee
in its sole discretion based on appropriate valuation models).

 

13. Miscellaneous Provisions

(a)    No Shareholder Rights.    Except as otherwise provided here, the holder
of a Plan Award shall have no rights as a Company shareholder with respect
thereto unless, and until the date as of which, shares of Common Stock are
issued upon exercise or payment in respect of such award.

(b)    Transferability.    Except as the Administrator shall otherwise determine
in connection with determining the terms of Awards to be granted or in
accordance with procedures adopted by the Administrator, no Award or any rights
or interests therein of the recipient thereof shall be assignable or
transferable by such recipient except upon death to his or her Designated
Beneficiary, and during the lifetime of the recipient, an Award shall be
exercisable only by, or payable only to such recipient or his or her guardian or
legal representative. In no event shall an Award be transferable for
consideration.

(c)    Securities Restrictions.    No shares of Common Stock shall be issued,
delivered or transferred upon exercise or in payment of any Award granted
hereunder unless and until all legal requirements applicable to the issuance,
delivery or transfer of such shares have been complied with to the satisfaction
of the Administrator, and the Company, including, without limitation, compliance
with the provisions of the Securities Act of 1933, the Act and the applicable
requirements of the exchanges on which the Company’s Common Stock may, at the
time, be listed. The Administrator and the Company shall have the right to
condition any issuance of shares of Common Stock made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares as the
Administrator and/or the Company shall deem necessary or advisable as a



--------------------------------------------------------------------------------

result of any applicable law, regulation or official interpretation thereof, and
certificates representing such shares may be legended to reflect any such
restrictions.

(d)    Taxes.    The Company shall have the right to deduct from all Awards
hereunder paid in cash any federal, state, local or foreign taxes required by
law to be withheld with respect to such cash awards. In the case of Awards to be
distributed in Common Stock, the Company shall have the right to require, as a
condition of such distribution, that the Participant or other person receiving
such Common Stock either (i) pay to the Company at the time of distribution
thereof the amount of any such taxes which the Company is required to withhold
with respect to such Common Stock or (ii) make such other arrangements as the
Company may authorize from time to time to provide for such withholding
including without limitation having the number of the units of the award
cancelled or the number of the shares of Common Stock to be distributed reduced
by an amount with a value equal to the value of such taxes required to be
withheld.

(e)    No Employment Right.    No employee or director of the Company or a
Subsidiary or other person shall have any claim or right to be granted an Award
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained in the employ of the
Company or a Subsidiary or any director any right to continue as a director of
the Company. All Company and Subsidiary employees who have or may receive Awards
under this Plan are employed, except to the extent provided by law, at the will
of the Company or such Subsidiary and in accord with all statutory provisions.

(f)    Stock to be Used.    Distributions of shares of Common Stock upon
exercise, in payment or in respect of Awards made under this Plan may be made
either from shares of authorized but unissued Common Stock reserved for such
purpose by the Board or from shares of authorized and issued Common Stock
reacquired by the Company and held in its treasury, as from time to time
determined by the Committee, the Board, or pursuant to delegations of authority
from either. The obligation of the Company to make delivery of Awards in cash or
Common Stock shall be subject to currency or other restrictions imposed by any
government.

(g)    Expenses of the Plan.    The costs and expenses of administering this
Plan shall be borne by the Company and not charged to any award or to any
employee, director or Participant receiving an Award. However, the Company may
charge the cost of any Awards that are made to employees of Participating
Subsidiaries, including administrative costs and expenses related thereto, to
the respective Participating Subsidiaries by which such persons are employed.

(h)    Plan Unfunded.    This Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under this Plan and
payment of awards shall be subordinate to the claims of the Company’s general
creditors.

(i)    Section 409A of the Code.

(i)    If any provision of the Plan or an Award contravenes any regulations or
Treasury guidance promulgated under Code Section 409A agreement or could cause
an Award to be subject to the interest and penalties under Code Section 409A,
such



--------------------------------------------------------------------------------

provision of the Plan or Award shall be modified to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Code Section 409A. Moreover, any discretionary
authority that the Administrator may have pursuant to the Plan shall not be
applicable to an Award that is subject to Code Section 409A to the extent such
discretionary authority will contravene Section 409A or the regulations or
guidance promulgated thereunder.

(ii)    Notwithstanding any provisions of this Plan or any Award Agreement
granted hereunder to the contrary, no acceleration shall occur with respect to
any Award (including awards granted prior to January 26, 2006) to the extent
such acceleration would cause the Plan or an Award granted hereunder to fail to
comply with Code Section 409A.

(iii)    Notwithstanding any provisions of this Plan or any applicable Award
Agreement to the contrary, no payment shall be made with respect to any Award
granted under this Plan (including Awards granted prior to January 26, 2006) to
a “specified employee” (as such term is defined for purposes of Code
Section 409A) prior to the six-month anniversary of the employee’s separation of
service to the extent such six-month delay in payment is required to comply with
Code Section 409A.

(j)    Governing Law.    This Plan shall be governed by the laws of the
Commonwealth of Pennsylvania and shall be construed for all purposes in
accordance with the laws of said Commonwealth except as may be required by the
General Corporation Law of Delaware or by applicable federal law.

 

14. Definitions

In addition to the terms defined elsewhere herein, the following terms as used
in this Plan shall have the following meanings:

“Act” shall mean the Securities Exchange Act of 1934 as amended from time to
time.

“Award” shall mean a grant of incentive compensation under the Plan in the form
of Stock Options, Restricted Shares, Deferred Stock Units, Stock Appreciation
Rights or Other Stock Awards.

“Change in Control” shall mean the first to occur of any one of the events
described below:

(i)    Stock Acquisition.    Any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Act), other than the Company or a
corporation, a majority of whose outstanding stock entitled to vote is owned,
directly or indirectly, by the Company, or a trustee of an employee benefit plan
or trust sponsored solely by the Company and/or such a corporation, is or
becomes, other than by purchase from the Company or such a corporation, the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),



--------------------------------------------------------------------------------

directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities;

(ii)    Change in Board.    During any period of two consecutive years,
individuals who at the beginning of such period were members of the Board of
Directors cease for any reason to constitute at least a majority of the Board of
Directors, unless the election or nomination for election by the Company’s
shareholders of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period. Such a Change in Control shall be deemed to have occurred on the date
upon which the requisite majority of directors fail to be elected by the
shareholders of the Company;

(iii)    Business Combination.    Consummation of a reorganization, merger,
consolidation, or other corporate transaction involving the Company (a
“Transaction”), in each case, with respect to which the shareholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own more than 50 percent (50%) of the combined voting power of the
Company or other corporation resulting from such Transaction in substantially
the same respective proportions as such shareholders’ ownership of the voting
power of the Company immediately before such Transaction; or

(iv)    Sale or Liquidation.    The shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company or a sale or disposition
of all or substantially all of the Company’s assets.

(v)    Code Section 409A Limitation.    Notwithstanding the foregoing or
anything in the Plan to the contrary, with respect to an Award that is subject
to Code Section 409A, no event shall constitute a Change in Control for purposes
of the Plan unless such event also constitutes a “change in ownership”, “change
in effective control”, or “change in the ownership of a substantial portion of
the Company’s assets” as defined under Section 409A.

“Change in Control Price” shall mean (i) the highest tender or exchange offer
price paid or to be paid for Common Stock pursuant to the offer associated with
the Change in Control (such price to be determined by the Administrator from
such source or sources of information as it shall determine including, without
limitation, the Schedule 13D or an amendment thereto filed by the offeror
pursuant to Rule 13d-1 under the Act), or (ii) the price paid or to be paid for
Common Stock under an agreement associated with the Change in Control, as the
case may be, or (iii) if neither (i) nor (ii) apply, the Fair Market Value of a
share of Common Stock on the date of payment.

“Code” shall mean the Internal Revenue Code of 1986, and regulations thereunder,
as amended from time to time, or any successor thereto. References to particular
Code sections shall include successor provisions.

“Common Stock: means the Common Stock of the Company, par value $1.00.



--------------------------------------------------------------------------------

“Deferred Stock Units” are rights to receive, at the end of a deferral period,
cash and/or Common Stock equivalent in value to one share of Common Stock for
each unit.

“Designated Beneficiary” shall mean the person or persons, if any, last
designated as such by the Participant on a form filed by him or her with the
Plan Recordkeeper in accordance with such procedures as the Plan Recordkeeper
shall provide and, if there is no such designation, shall be the person or
persons most recently named as the beneficiary or beneficiaries of life
insurance provided to the Participant by the Company or a Participating
Subsidiary; and, if there is no such life insurance beneficiary, shall be the
person or persons designated in the Participant’s will and, if the will is
silent, shall be the estate of the Participant.

“Disability” shall mean permanent and total disability of an employee or
director participating in the Plan as determined by the Administrator in
accordance with uniform principles consistently applied, upon the basis of such
evidence as the Administrator deems necessary and desirable. Notwithstanding the
foregoing, with respect to an Award that is subject to Code Section 409A, no
condition shall constitute a “Disability” for purposes of the Plan unless such
condition also constitutes a disability as defined under Section 409A.

“Fair Market Value” of a share of Common Stock of the Company on any date shall
mean an amount equal to the closing sale price for such date on the New York
Stock Exchange, as reported on the composite transaction tape, or on such other
exchange as the Administrator may determine. If there is no such sale price
quotation for the date as of which Fair Market Value is to be determined, the
previous trading date prior to such date for which there are reported sales
prices on the composite transaction tape shall be used. If there are no such
sale price quotations on or within a reasonable period both before and after the
date as of which Fair Market Value is to be determined, then the Administrator
shall in good faith determine the Fair Market Value of the Common Stock on such
date.

“Fiscal Year” shall mean the twelve-month period used as the annual accounting
period by the Company and shall be designated according to the calendar year in
which such period ends.

“Incentive Stock Option” shall mean a Stock Option designated by the Committee
as an Incentive Stock Option which is intended to comply with the requirements
in Subsection (b) of Code Section 422 or any successor thereto so as to be
eligible for preferential income tax treatment under Code Section 421(a).

“Net Exercise” shall mean a method for settling Stock Options whereby, instead
of receiving a payment or tender by the Participant to cover the exercise price
of the Stock Option, the Company issues to the Participant the net shares of
Common Stock representing the difference between the aggregate Fair Market Value
of the shares of Common Stock covered by the Stock Option and the aggregate
exercise price of the Stock Option.

“Nonstatutory Stock Option” shall mean a Stock Option which is not eligible for
preferential tax treatment under Code Section 421(a).



--------------------------------------------------------------------------------

“Other Stock Awards” are Awards, in such form as the Board or Committee may
determine, that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to shares of Common Stock.

“Participant” shall mean, as to any Award granted under this Plan and for so
long as such Award is outstanding, the employee or director to whom such Award
has been granted.

“Participating Subsidiary” shall mean any Subsidiary designated by the
Administrator to participate in this Plan which Subsidiary requests or accepts,
by action of its board of directors or other appropriate authority, such
designation.

“Plan Recordkeeper” shall mean, with respect to an Employee Participant,
Fidelity Stock Plan Services, LLC or such other person as shall be engaged by
the Company to perform recordkeeping services for the Plan and, if none, shall
be the Company; and, with respect to an Eligible Director, shall be the
corporate secretary of the Company.

“Restricted Shares” are shares of Common Stock awarded subject to restrictions
and to possible forfeiture upon the occurrence of specified events.

“Retirement” shall mean

(a)    in the case of an employee Participant, separating from service with the
Company or a Subsidiary, on or after a customary retirement age for the
Participant’s location, with a fully vested right to begin receiving immediate
benefits under a retirement income plan sponsored or otherwise maintained by the
Company or a Subsidiary for its employees, or, in the absence of such a plan
being applicable to any Participant, as determined by the Committee in its sole
discretion; and

(b)    in the case of an Eligible Director, (i) resigning from serving as a
director, failing to stand for re-election as a director or failing to be
re-elected as a director after at least six (6) full years of service as a
director of the Company. More than six (6) months’ service during any twelve
(12) month period after a director’s first election by the shareholders to the
Board shall be considered as a full year’s service for this purpose.

“Stock Appreciation Rights” are rights to receive cash and/or Common Stock
equivalent in value to the “spread” between (a) the Fair Market Value of a share
of Common Stock on the date the Stock Appreciation Right is exercised and
(b) the Fair Market Value of a share of Common Stock on the date the Stock
Appreciation Right was granted.

“Stock Options” are rights to purchase Common Stock from the Company at a price
designated at the time of grant.

“Subsidiary” shall mean any domestic or foreign corporation, partnership,
association, joint stock company, trust or unincorporated organization
“affiliated” with the Company, that is, directly or indirectly, through one or
more intermediaries, “controlling”, “controlled by” or “under common control
with”, the Company. “Control” for this purpose means the possession,



--------------------------------------------------------------------------------

direct or indirect, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities, contract or otherwise.

 

15. Amendments and Termination; Requisite Shareholder Approval

The Board may at any time terminate or from time to time amend or suspend the
Plan in whole or in part in such respects as the Board may deem advisable in
order that Awards granted thereunder shall conform to any change in the law, or
in any other respect which the Board may deem to be in the best interests of the
Company; provided, however, that no amendment of the Plan shall be made without
shareholder approval if shareholder approval of the amendment is at the time
required by applicable law, or by the rules of the New York Stock Exchange or
any stock exchange on which Common Stock may be listed.

The Board shall have the power to amend the Plan in any manner contemplated by
Section 12 or deemed necessary or advisable for Awards granted under the Plan to
qualify for the exemption provided by Rule 16b-3 (or any successor rule relating
to exemption from Section 16(b) of the Act), to qualify as “performance-based”
compensation under Code Section 162(m), or to comply with applicable law
including Code Section 409A, and any such amendment shall, to the extent deemed
necessary or advisable by the Board, be applicable to any outstanding Awards
theretofore granted under the Plan notwithstanding any contrary provisions
contained in any Award Agreement. In the event of any such amendment to the
Plan, the holder of any Award outstanding under the Plan shall, upon request of
the Board and as a condition to the exercisability thereof, execute a conforming
amendment in the form prescribed by the Board to any Award Agreement relating
thereto within such reasonable time as the Board shall specify in such request.

The Administrator may amend outstanding Award Agreements or otherwise modify
outstanding Plan Awards in a manner not inconsistent with the terms of the Plan;
provided, however, that, unless required by law, no action contemplated or
permitted by this Section 15 shall adversely affect any rights of Participants
or obligations of the Company to Participants with respect to any Award
theretofore made under the Plan without the consent of the affected Participant.

Notwithstanding the above, except in connection with a corporate transaction
involving the Company described in Section 12, repricing of Stock Options or
Stock Appreciation Rights shall not be permitted without shareholder approval.
For this purpose, a “repricing” means any of the following (or any other action
that has the same effect as any of the following): (A) changing the terms of a
Stock Option or Stock Appreciation Right to lower its exercise price; (B) any
other action that is treated as a “repricing” under generally accepted
accounting principles; and (C) repurchasing for cash or canceling a Stock Option
or Stock Appreciation Right at a time when its exercise price is greater than
the Fair Market Value of the underlying stock in exchange for another Award,
unless the cancellation and exchange occurs in connection with an event set
forth in Section 12.



--------------------------------------------------------------------------------

16. Effective Date, Amendment and Restatement, and Term of the Plan

(a)    This Plan, previously denominated the “Air Products and Chemicals, Inc.
1990 Long-Term Incentive Plan,” became effective for the Fiscal Year commencing
October 1, 1989 for awards to be made for the Fiscal Year commencing October 1,
1989 and for Fiscal Years thereafter and was continued in effect indefinitely
until terminated, amended, or suspended as permitted by its terms, following
approval by a majority of those present at the January 26, 1989 annual meeting
of shareholders of the Company and entitled to vote thereon. Following approval
by the holders of a majority of the shares of Common Stock of the Company
present at the January 25, 1996 annual meeting of shareholders of the Company
and entitled to vote thereon, the Plan was amended, restated, denominated the
“Air Products and Chemicals, Inc. 1997 Long-Term Incentive Plan”, and continued
in effect indefinitely for awards made for the Fiscal Year commencing October 1,
1996 and for Fiscal Years thereafter, until terminated, amended, or suspended as
permitted by its terms. Following approval by the holders of a majority of the
shares of Common Stock of the Company present at the January 25, 2001 annual
meeting of shareholders of the Company and entitled to vote thereon, the Plan
was amended, restated, denominated the “Air Products and Chemicals, Inc.
Long-Term Incentive Plan”, and continued in effect indefinitely for awards made
for the Fiscal Year commencing October 1, 2001 and for Fiscal Years thereafter,
until terminated, amended, or suspended as permitted by its terms. Following
approval by the holders of a majority of the shares of Common Stock of the
Company present at the January 23, 2003 Annual Meeting of Shareholders of the
Company and entitled to vote thereon, the Plan was amended, restated, and
continued in effect for awards made on or after January 23, 2003, until
terminated, amended, or suspended as permitted by its terms. Following approval
by the holders of a majority of the shares of Common Stock of the Company
present and entitled to vote at the January 26, 2006 Annual Meeting of
Shareholders, the Plan was amended, restated, and continued in effect for Awards
made on or after January 26, 2006, until terminated, amended, or suspended as
permitted by its terms. Following approval by the holders of a majority of the
shares of Common Stock of the Company present and entitled to vote at the
January 28, 2010 Annual Meeting of Shareholders, the Plan was amended, restated,
and continued in effect for Awards made on or after January 28, 2010, until
terminated, amended, or suspended as permitted by its terms.

(b)    The Plan, as amended and restated herein, was adopted by the Board of
Directors on November 15, 2012 subject to the approval by a majority of the
shareholders present and entitled to vote thereon at the January 24, 2013 Annual
Meeting of Shareholders of the Company and is continued in effect until
terminated, amended, or suspended as permitted under Section 15; provided,
however, that no Award shall be granted under the Plan on or after January 24,
2023. This amendment and restatement of the Plan shall apply to Awards made
after January 24, 2013 and except to the extent it would adversely affect the
rights of Participants with respect to Awards made prior to such date or be a
“material modification” of such Awards within the meaning of Code Section 409A,
shall also apply to Awards outstanding as of January 24, 2013.